IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HG5873 INMATE,                               : No. 24 MM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
LACKAWANNA COUNTY PA,                        :
                                             :
                   Respondent                :



                                     ORDER



PER CURIAM

      AND NOW, this 4th day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Mandamus” and “Leave of Court” are DENIED.